Citation Nr: 1342139	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-29 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of right renal cell carcinoma, status post right nephrectomy (kidney cancer) to include as secondary to herbicide exposure and the service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel
INTRODUCTION

The Veteran had active service from February 1960 to October 1979. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Travel Board hearing in front of the undersigned Veterans Law Judge was held in May 2012.  A transcript of the hearing has been associated with the claim file.

The claim for service connection for residuals of right renal cell carcinoma, status post right nephrectomy (kidney cancer) to include as secondary to herbicide exposure and the service-connected prostate cancer was denied by Board in a January 2013 decision.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR) the parties agreed to vacate the Board's January 2013 decision denying service connection and remand the case to the Board for additional development.  The JMR was incorporated by reference in a Court order dated in May 2013.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the denial of service connection for kidney cancer.  He contends that his disability is due to Agent Orange exposure or, alternatively, is secondary to the service connected prostate cancer.  In this case, the Veteran's DD 214 clearly reflects service in Vietnam, thus he is presumed to have been exposed to Agent Orange during such service, for the purpose of this discussion.  The record, however, does not establish that the Veteran has been diagnosed with a disability listed as one of the diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  In this regard, kidney cancer is not one of the disabilities that can be presumed to be the result of Agent Orange exposure.  See 38 C.F.R. § 3.309(e).

In May 2012, however, Dr. F. noted that he cannot rule out herbicide exposure as a possible cause of the cancer.  He also indicated that he could not "quantitate" the extent to which there might be a relationship.  The Board notes that while Dr. F does not provide any additional rationale, and as noted, the VA has determined that there is no relationship between kidney cancer and herbicide exposure, a VA opinion addressing his contentions is needed, to fully evaluate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA opinion addressing the etiology of the Veteran's kidney cancer from a VA oncologist.  An additional physical examination of the Veteran is not required unless specifically requested by the reviewing oncologist.  The claims folder and access to Virtual VA must be available to the examiner.  (There are currently no medical records in that folder.)  The examiner's review of such, to include Virtual VA must be documented in the report.  After review of the record, the oncologist must opine whether any diagnosed kidney cancer is at least as likely as not related to active military service to include presumed exposure to herbicides.  The examiner must address the Veteran's contentions and the statement of Dr. F.  A fully reasoned rationale with reference to pertinent evidence supporting the opinion offered is required for all opinions. 

2.  After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  The AMC/RO must ensure that the examiner has documented his/her review of all pertinent records all electronic records.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3.  Upon completion of the above requested 
development and any additional development deemed appropriate the AMC/RO must readjudicate the issue.  All applicable laws and regulations must be considered. 
If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a 
supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


